Order and judgment unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Appellant’s answering affidavits present sufficient facts to warrant *993modifying the order to permit it to replead its affirmative defense of fraud. Defendant’s amended answer is to be served within 10 days from the date of the order entered herein, in which event the motion for summary judgment is denied accordingly. (Appeal from order and judgment of Niagara Supreme Court, Bayger, J. — summary judgment — dismiss affirmative defenses and counterclaim.) Present — Simons, J. P., Hancock, Jr., Callahan, Doerr and Denman, JJ.